UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------X
UNITED STATES OF AMERICA,

                             -against-                                         MEMORANDUM AND ORDER
                                                                               14-CR-0264(JS)
ERIC SMITH,                                                                    15-CR-0428(JS)

                    Defendant.
-------------------------------------X
APPEARANCES
For the Government: Nicole Boeckmann, Esq.
                    United States Attorney’s Office
                    Eastern District of New York
                    610 Federal Plaza
                    Central Islip, New York 11722

For the Defendant:                                         Richard Ware Levitt, Esq.
                                                           Levitt & Kaizer
                                                           40 Fulton Street, 23rd Floor
                                                           New York, New York 10038

SEYBERT, District Judge:

The Court advises Defendant Eric Smith that:

       (1)            It has no “understanding” with him as he notes in his

                      January 14, 2020 correspondence.1

       (2)            This is                         a criminal prosecution and does not involve

                      “chancery” or “equity rights” as claimed in Defendant’s

                      Letter.

       (3)            All proceedings and issues have been public.





1 Defendant’s Letter can be found in case number 14-CR-0264,
Docket Entry 614, and in case number 15-CR-0428, Docket Entry
78.
  (4)    On November 12, 2019, at Defendant’s request, this Court

         appointed     counsel     to   assist   Defendant      with    his   post-

         judgment applications.          Richard Levitt is an experienced

         criminal      attorney    well-versed     in     habeas      proceedings.

         Defendant should consider his own lack of legal experience

         before discharging Mr. Levitt.

  (5)    If Defendant has retained private counsel, as he mentions

         in his Letter, private counsel must promptly file a notice

         of appearance on the docket.

  (6)    Defendant is reminded that certain statute of limitations

         may   apply     if   he   continues     to     delay   his    post-trial

         applications.

The Clerk of the Court is directed to mail a copy of this Order to

the Defendant.

                                            SO ORDERED.



                                            /s/ JOANNA SEYBERT______
                                            Joanna Seybert, U.S.D.J.

Dated:     February   5 , 2020
           Central Islip, New York
